                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION
JIMI P. MCDONALD,
Inmate No. 1269570,

      Plaintiff,

v.                                           CASE NO. 3:20cv1918-MCR-EMT

DR. JAMES HOWELL, et al.,

     Defendants.
__________________________/

                                    ORDER

      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated February 4, 2020. ECF No. 4. Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

             and incorporated by reference in this Order.
                                                                   Page 2 of 2

       2.     This action is DISMISSED WITHOUT PREJUDICE under

              28 U.S.C. § 1915(g).

       3.     The clerk is directed to close the file.

       DONE AND ORDERED this 3rd day of March 2020.




                                           s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv1918-MCR-EMT
